DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3, 12, and 15 are amended, while claims 6-7 are cancelled. Claims 1-5 and 8-15 filed 1/25/22 are pending. 
Claim Objections
Claim 1 is objected to because of the following informalities: In the new amendment “coil lock” should be “coin lock” as it is misspelled twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
6. 	Claims 1-5, 8-11, and 13-15 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hannah et al (WO 2006/102183) in view of Tilburger (2016/0039442) and Le Marchand et al (EP 0,415,805).
Re Claim 1: Hannah discloses comprising:
a corresponding electronic ID terminal intended to be carried by each one of the trolleys to be controlled, for carrying particular identification of each trolley (see [0023], discloses identifying carts, [0075] identifies particular checkout lane, [0079] discloses permitting cart to exit without regard to identity of checkout lane used, [0093] identifies carts whose wheels are locked);
at least one location-finding system, for finding location of each trolley (see Abstract, discloses wheel location and shopping cart status/location data, [0006] discloses tracking location and status of vehicles such as shopping carts); 
at least one detecting unit, located near corresponding cash registers, for wireless-detecting passage of the trolley through a checkout (see [0008], determines whether the cart passed through a checkout lane and discloses average speed at which cart passed through checkout lane); 
at least one trolley parking bay unit for storing each trolley when parked (see [0010, discloses a cart retrieval line or cart park area);
said ID terminal comprising communication means for communicating with the at least one trolley parking bay unit, the at least one location finding system, and at least one detecting checkout (see [0008, 0011, 0012] discloses two-way communications with the cart, [0015] discloses RF communication system, [0016, 0018, 0019] disclose wireless link);
 a first embedded system with memory for storing data and ID programming and a first wireless module (see [0082, 0168] both disclose a memory, [0016, 0018, 0019] disclose wireless link);
a first power supply (see [0103] wires used to supply power, see [0109] power supply 170).
Although Hannah does not explicitly disclose a magnetic piston (it discloses magnetic signals and field sensors and magnetic marks/strips), it does disclose capacitors, electrically connected to the magnetic piston, supplying supplementary power, as well as a relay, in communication with the first embedded system and position to energize (see [0091, 0098] disclose capacitors. Hannah discloses magnetic signals in Abstract, [0050], magnetic field sensor in [0006, 0067], magnetic markers or strips in [0006, 0067]. In [0085], Hannah discloses that this may be implemented using mechanical, optical, and/or electromagnetic components. In [0017], it discloses the cart transceiver being electrically coupled to a brake mechanism of a shopping cart. In [0081-0096] and Figs. 3-4, it discloses the electronic components of the wheel. In [0091], it discloses another energy reservoir which could be a relay).
However, Hannah fails to explicitly disclose magnetic pistons, a coin lock, and a coin introduction detector. Meanwhile, Tilburger discloses:
 a coin introduction detector (see [0018] receive signal and trigger unlocking of chain lock on receipt of signal coin is detected);
a coin lock (see [0014] coin deposit lock), and wherein the coin lock comprises an electromagnetic mechanism (see [0016] discloses coin deposit lock comprises an electromagnetic bolt mechanism);
retaining a coin until the first embedded system gives an activation order to release the coin if the trolley is in the parking bay unit (see [0043, 0060] disclose releasing the lock, inherently releasing the coin);
a piston within the coin lock (see [0016] discloses coin deposit lock comprises an electromagnetic bolt mechanism, wherein pistons are commonly referred to as piston bolts. Here, Tillburger clearly discloses an electromagnetic bolt system which inherently would have a piston, or a bolt.);
a coin introduction detector connected to the coin lock, comprising a limit switch operated by the introduction of a coin in the coin lock (see [0044] piezo-switches and contact switches, [0059] discloses a switch. A limit switch is an electromechanical device operated by a physical force applied to it by an object. [0032] discloses electromagnetic bolt mechanism which receives signal when coin is received. [0042] discloses unlocking the lock if a coin is inserted into the coin deposit lock, hence detected.).
From the teaching of Tilburger, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hannah’s invention with Tilburger’s disclosure of a coin lock, magnetic pistons, and coin introduction detector in order “… to emit an electrical or electromagnetic signal to the electromagnetic locking mechanism of the coin deposit lock… to trigger the unlocking of the chain lock (see Tilburger Abstract).” 
However, Hannah and Tillburger fail to explicitly disclose a relay and capacitors. Meanwhile, Le Marchand discloses:
a relay, in communication with the first embedded system and electrically connected to energize the electromagnetic piston (see Figures 1-10, page 6, col.7-8, it discloses an electric switch and electromagnetic coil where relays are known to also be called switches, therefore these switches or electromagnetic coils are the same as relays, and they are all connected to the movable bolt 14, where bolts are the same as pistons);
capacitors, electrically connected to the electromagnetic piston, supplying supplementary power to the electromagnetic piston (see Figures 1-10, see page 6, columns 8-10, discloses mechanisms can be actuated by electromagnetic systems powered by batteries, where many capacitors are commonly known as batteries. A capacitor can operate like a battery in that, if a potential difference is applied across it can cause a charge greater than its present charge, it will be charged up. Therefore, here a battery is seen as being the same as a capacitor, and they are all connected to the movable bolt 14, where bolts are the same as pistons.).
From the teaching of Le Marchand, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hannah’s and Tilburger’s inventions with Le Marchand’s disclosure of the capacitors and relays in order for “… a movable securing or locking member… so that the latter cannot make use of such a trolley until after depositing a certain sum of money in this device (see Le Marchand Abstract).” 
Re Claim 2: Hannah discloses wherein communication means comprises at least one IR emitter (see [0111] discloses infrared sensor).
Re Claim 3: Hannah discloses wherein the ID terminal further comprises a barcode reader for the user to register chosen items and an invoicing unit, to make a self-reading of said items (see [0106] discloses a barcode scanner, [0107] merchandise ID reader and RFID reader).
Re Claim 4: Hannah discloses being characterized in that the first power supply comprises a first switched-mode power supply, and a first rechargeable battery and a first photovoltaic unit, for powering the first switched-mode power supply (see [0109] discloses a power supply and battery).
Re Claim 5: Hannah discloses wherein the first switched-mode power supply and the first embedded system are implemented in a PCB board (see [0103] discloses a PCB).
Re Claim 6: Hannah discloses wherein the coin introduction detector comprises a limit switch (see [0095, 0112, 0113] disclose switches).
Re Claim 8: Hannah discloses wherein the trolley parking bay unit comprises a second power supply, a second embedded system with a clock, a second wireless module, a first database for storing movements and a first interface for dumping data stored in the first database (see [0109] discloses a power supply).
Re Claim 9: Hannah discloses wherein the second power supply comprises a second switched-mode power supply, a second rechargeable battery, and a second photovoltaic unit, for powering the second switched-mode power supply in association with the second rechargeable battery (see [0109] discloses a power supply).
Re Claim 10: Hannah discloses wherein the detecting unit for detecting the passage of the trolley through the checkout comprises a third power supply, a third embedded system, a third wireless module, an IR receiver for reception of [[the]] a signal emitted by an IR emitter of each trolley, an invoice receipt connection for connecting a cash register, a second database for storing checkouts, and a second interface for dumping data of the checkouts stored in the second database (see [0008], determines whether the cart passed through a checkout lane and discloses average speed at which cart passed through checkout lane, [0006] discloses VLF signal detector).
Re Claim 11: Hannah discloses wherein the unit for detecting the passage of the trolley through the checkout further comprises a connection to a CCTV image-gathering system (see [0008, 0055] discloses a video surveillance system).
Re Claim 13: Hannah discloses wherein the fourth power supply comprises a fourth switched-mode power supply and a fourth rechargeable battery and a third photovoltaic unit; the fourth switched-mode power supply being powerable from the fourth rechargeable battery, from the third photovoltaic unit and/or from mains (see [0109] discloses a power supply).
Re Claim 14: Hannah disclose further comprising an electronic programmer for programming the ID terminals and/or the beacons of trolleys (see [0018] discloses programmatically analyzing data, [0039] discloses program loop, [0023] programming to identify carts, [0059] carts transceivers programmed to report RSSI values).
Re Claim 15: Hannah discloses wherein the electronic programmer comprises a fourth interface for entering manual data, a third battery, a fifth wireless module, a fifth power supply to adjust the voltage, and a fifth embedded system (see [0094] discloses voltage, [0063, 0114] disclose interface).
7. 	Claim 12 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hannah et al (WO 2006/102183) in view of Tilburger (2016/0039442) and Le Marchand et al (EP 0,415,805), and in further view of Alvarez et al (7,183,910).
Re Claim 12: Hannah discloses wherein the location-finding system that, when linked to the first wireless module of the ID terminal of each trolley, detect a specific location of the trolley dividing a commercial store into study areas (see [0050] marks location, [0067] strategic locations, specific locations). 
However, Hannah fails to disclose beacons. Meanwhile, Alvarez discloses:
being controlled by a beacon, each of the beacons comprising a fourth power supply, a fourth embedded system, a fourth wireless module, and a third interface (see Background, Summary discloses IR beacons, see 5 of Fig. 1). 
From the teaching of Alvarez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hannah’s, Le Marchand’s, and Tilburger’s inventions with Alvarez’s disclosure of beacons in order for “… detecting the relative motion of an on-site resource, such as a shopping cart (see Alvarez Abstract).” 
Response to Arguments
8.	Applicant's arguments filed 1/25/22 have been fully considered but are not found to be persuasive as the arguments pertain to new claim amendments which have been addressed above. 
The applicant argues that the following is not disclosed: “a coin introduction detector connected to the coin lock, comprising a limit switch operated by the introduction of a coin in the coin lock.” Tillburger discloses a coin introduction detector connected to the coin lock, comprising a limit switch operated by the introduction of a coin in the coin lock as [0044] discloses piezo-switches and contact switches, and [0059] discloses a switch. A limit switch is an electromechanical device operated by a physical force applied to it by an object. The force applied by the coin allows the switch to be read as a limit switch. [0032] discloses an electromagnetic bolt mechanism which receives signal when coin is received. [0042] discloses unlocking the lock if a coin is inserted into the coin deposit lock, hence detected.
	In regards to newly amended claim 3, Hannah discloses in [0107] merchandise ID reader and RFID reader for allowing of self-reading of selected items. In regards to claim 14, Hannah discloses in [0039] a program loop, in [0023] programming to identify carts, and in [0059], the carts transceivers programmed to report RSSI values), therefore programming the ID terminals and/or beacons of trolleys. Regarding claim 14, although Hannah, Tilburger, and Le Marchand do not explicitly disclose beacons, Alvarez does disclose IR beacons (see 5 of Fig. 1). However, Hannah does disclose location tracking of carts in [0050] using FLF, EAS, or magnetic signal.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tisdell (A Supermarket Giant In, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687 


/DENNIS W RUHL/Primary Examiner, Art Unit 3687